Citation Nr: 0704405	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  00-18 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
disability of the lumbar spine.

2.  Entitlement to service connection for a disability of the 
lumbar spine.

3.  Entitlement to an increased rating for residuals of a 
right elbow injury with traumatic arthritis currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for residuals of a 
left elbow injury with synovitis currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from December 1971 to December 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2000, a 
statement of the case was issued in July 2000, and a 
substantive appeal was received in September 2000.  Although 
the July 1999 rating decision regarding the spine included 
both the lumbar and cervical spine, the veteran's substantive 
appeal did not address the cervical spine.  Therefore, the 
spine issue on appeal is limited to the lumbar spine.  38 
U.S.C.A. § 7105 (West 2002).

The veteran testified at a Board hearing at the RO in 
September 2006.  A transcript of this hearing is of record.

At the September 2006 hearing, and previously in July 2006, 
the veteran submitted additional evidence to the Board.  On 
both occasions the veteran executed a waiver of initial RO 
review of the new evidence.  The new evidence will therefore 
be considered in this decision.  38 C.F.R. § 20.1304 (2006).

The veteran's September 2006 hearing testimony included an 
indication that the veteran believes that he may have 
neurological pathology secondary to both of his service-
connected elbow disabilities.  This matter is hereby referred 
to the RO for appropriate action.

The issue of entitlement to service connection for a 
disability of the lumbar spine is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 1996 decision denied a request to reopen a claim 
of entitlement to service connection for a lumbar spine 
disability; the veteran was notified of this decision and 
furnished notice of his appellate rights, but did not file a 
notice of disagreement.

2.  In June 1998, the veteran requested that his claim of 
service connection for a lumbar spine disability be reopened.

3.  Evidence received since the July 1996 rating decision is 
not cumulative of the evidence of record at the time of the 
July 1996 denial, bears directly and substantially upon a 
matter under consideration, and is sufficiently significant 
that it must be considered in order to fairly decide the 
merits of the claim.

4.  The service-connected residuals of a right elbow injury 
with traumatic arthritis are manifested by elbow flexion 
functionally limited by pain to 100 degrees, extension 
functionally limited by pain to -10 degrees, supination 
functionally limited by pain to 60 degrees, and pronation 
functionally limited by pain to 50 degrees.

5.  The service-connected residuals of left elbow injury with 
synovitis are manifested by elbow flexion functionally 
limited by pain to 120 degrees, normal full extension, normal 
full supination, and pronation functionally limited by pain 
to 70 degrees.




CONCLUSIONS OF LAW

1.  The July 1996 decision which denied entitlement to 
service connection for a lumbar spine disability is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the July 1996 decision in 
connection with the claim to reopen entitlement to service 
connection for a lumbar spine disability is new and material, 
and the claim for this benefit is reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).

3.  The criteria for an evaluation of 20 percent (but no 
higher) for residuals of a right elbow injury with traumatic 
arthritis have been met effective from June 9, 2006.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5206, 5207, 5208, 5213 
(2006).

4.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left elbow injury with synovitis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5206, 5207, 5208, 
5213 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in a letter dated March 2004, and again 
in a letter dated March 2006.  Moreover, in these letters the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the initial unfavorable 
agency decision was made prior to passage of the VCAA, making 
timely notice impossible.  Upon review, the Board finds that 
the lack of such a pre-AOJ-decision notice did not result in 
any prejudice to the claimant in this case.  Any timing 
defect was remedied by the fact that, after the March 2004 
and March 2006 notice letters were sent, the claims on appeal 
were re-adjudicated by the agency of original jurisdiction in 
July 2006 and a supplemental statement of the case was issued 
to the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  The appellant was provided with ample time to 
benefit from the notice prior to the most recent RO 
adjudication of the case.  The VCAA notice was therefore 
effectively timely.  See Pelegrini v. Principi, 18 Vet.App. 
112 (2004).

The March 2004 and March 2006 VCAA letters notified the 
appellant to submit any pertinent evidence in the appellant's 
possession.  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the Board notes that the RO furnished 
the appellant with a letter in March 2006 which directly 
explained how VA determines disability ratings and effective 
dates.  The Board once again observes that the claim on 
appeal was subsequently re-adjudicated by the agency of 
original jurisdiction in July 2006 and a supplemental 
statement of the case was issued to the claimant.  Mayfield 
v. Nicholson, 444 F.3d 1328 (2006).  This veteran was 
afforded ample time to benefit from the notice prior to the 
most recent RO readjudication of the issues on appeal, and 
the notice was therefore effectively timely .  See Pelegrini 
v. Principi, 18 Vet.App. 112 (2004).

The Court also issued a decision in Kent v. Nicholson, 20 
Vet.App. 1 (2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues.  The Court found that VA 
must notify a claimant of the evidence and information needed 
to reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.

In regard to the present appeal's issue involving new and 
material evidence, the appellant was provided with notice of 
what qualifies as "new" evidence and what qualifies as 
"material" evidence in the March 2004 and March 2006 VCAA 
letters.  To the extent that this notice might be found to be 
deficient for any reason, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993).  
As discussed below, the Board finds in favor of the veteran 
to the extent that the veteran has submitted new and material 
evidence sufficient to reopen the claim of entitlement to 
service connection for a disability of the lumbar spine.

Furthermore, with regard to the elbow rating issues, the 
Board finds that there has been substantial compliance with 
the assistance provisions set forth in the law and 
regulations.  The record as it stands includes sufficient 
competent evidence.  All available pertinent records, in-
service, private, and VA, have been obtained and the veteran 
has been afforded a VA examination.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide these issues and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).

The record reflects that the veteran has received Social 
Security Administration (SSA) benefits since 1980.  The 
indications of record include a November 1994 written 
statement from the veteran describing that he was found to be 
100% permanently disabled by SSA in 1980.  There are no 
records pertaining to the SSA claim in the record; however, 
the duty to obtain records only applies to records that are 
'relevant' to the claim.  See 38 U.S.C.A. § 5103A(b)(1); see 
also Counts v. Brown, 6 Vet.App. 473, 476 (1994) (citing 
Federal Rule of Evidence 401 defining 'relevant evidence' as 
'evidence having any tendency to make the existence of any 
fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.').  The existence of the veteran's 
elbow disabilities is not in controversy in this case; his 
claim for an increased rating primarily involves the current 
severity of the disabilities.  The current appeal for 
increased ratings for his elbow disabilities stems from his 
June 1998 petition for higher ratings.  Thus, the relevant 
medical evidence will be recent evidence; there is no 
possibility that SSA records from 1980 can probatively show 
the current severity of the veteran's elbow disabilities so 
many years later.  Remanding these issues to obtain such 
records and delaying appellate review would serve no useful 
purpose in this instance.

No additional pertinent evidence has been identified by the 
claimant as available and relevant to the issues addressed in 
this decision.  Under these circumstances, no further action 
is necessary to assist the claimant with this claim.

Analysis

New and Material Evidence

The RO denied service connection for a disability of the 
lumbar spine in a July 1976 decision on the basis that the 
medical evidence of record at that time failed to establish 
the existence of the claimed disability.  Again, in July 
1996, the RO denied this claim finding that no new and 
material evidence had been submitted sufficient to reopen the 
matter.  The veteran was informed of his appellate rights 
through VA Form 4107 and did not file a notice of 
disagreement; the rating decision therefore became final.  38 
U.S.C.A. § 7105(c).  However, a claim which is the subject of 
a prior final determination may nevertheless be reopened if 
new and material evidence is presented or secured.  38 
U.S.C.A. § 5108.

In June 1998, the veteran submitted a request to reopen his 
claim of service connection for a disability of the lumbar 
spine.  In a July 1999 rating decision the RO denied the 
petition to reopen, and the present appeal ensued.  It is not 
entirely clear whether the RO has subsequently reopened the 
claim and denied on the merits during the course of the 
appeal.  In any event, the Board is not bound by the RO 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed.Cir. 2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet.App. 273, 
283 (1996).  The July 1996 rating decision is the last final 
disallowance of this claim.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
However, the revised version of 38 C.F.R. § 3.156(a) is 
applicable only to claims filed on or after August 29, 2001.  
As the claimant in this action filed his claim prior to that 
date, in June 1998, the amended version of 38 C.F.R. 
§ 3.156(a) is not for application in this instance.

Under the applicable former definition, new and material 
evidence means 1) evidence not previously submitted; 2) which 
bears directly and substantially upon the specific matter 
under consideration; 3) which is neither cumulative nor 
redundant; and 4) which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  For the limited purpose of 
determining whether to reopen a claim, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet.App. 510 (1992).

Development of the evidence regarding this claim since the 
prior final rating decision in July 1996 includes a July 1998 
VA examination report, among other medical evidence, 
documenting that the veteran has a diagnosis of degenerative 
disc disease and degenerative joint disease of the lumbar 
spine with positive clinical and radiographic findings.  As 
the prior final denial of the veteran's claim was essentially 
based upon the absence of any evidence showing a diagnosed 
disability of the spine, the Board finds that the new 
evidence establishing a diagnosed disability of the spine is 
new and material evidence sufficient to reopen his claim.  
The Board finds the evidence added to the record subsequent 
to the July 1996 decision, by itself or when considered with 
previous evidence of record, is significant enough that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the claim of entitlement to basic 
eligibility for VA benefits has been reopened.  38 U.S.C.A. 
§ 5108, 38 C.F.R. § 3.156(a) (2000).

Increased Rating Issues

The present appeal involves the veteran's claim that the 
severity of his service-connected elbow disabilities warrants 
higher disability ratings.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination.

For purposes of this decision, the normal motion of an elbow 
is from 0 degrees to 145 degrees of flexion, 0 to 80 degrees 
of forearm pronation, and 0 to 85 degrees of forearm 
supination.  38 C.F.R. § 4.71, Plate I.




I.  Right Elbow

The service-connected residuals of a right elbow injury with 
traumatic arthritis are currently evaluated as 10 percent 
disabling under Diagnostic Code 5003.

Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings is to be evaluated on the basis 
of limitation of motion under the appropriate Diagnostic Code 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Code, an evaluation of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assignable for x-ray evidence of involvement of arthritis of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation is assignable for x-ray evidence of 
involvement of arthritis of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The record reflects that the veteran's left hand is his 
dominant, or "major," hand.  This is recorded, for 
instance, in the report of the veteran's recent June 2006 VA 
examination.  Thus, the veteran's right arm is the "minor" 
arm for the purposes of applying the rating criteria.

Limitation of flexion of the minor forearm (elbow) is rated 0 
percent when limited to 110 degrees, 10 percent when limited 
to 100 degrees, 20 percent when limited to 90 degrees, 30 
percent when limited to 55 degrees, and 40 percent when 
limited to 45 degrees. 38 C.F.R. § 4.71a, Code 5206.

Additionally, a 10 percent evaluation is warranted when 
extension of the forearm of the minor upper extremity is 
limited to 45 degrees, and a 20 percent evaluation requires 
that extension be limited to 75 degrees.  (Higher evaluations 
are available for greater limitation of motion.)  38 C.F.R. § 
4.71a, Code 5207.

A 20 percent rating may also be assigned when forearm flexion 
is limited to 100 degrees and extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Code 5208.

Limitation of supination of either arm to 30 degrees or less 
is rated 10 percent.  Limitation of pronation of the minor 
arm is rated 20 percent if motion is lost beyond the middle 
of the arc.  Limitation of the minor arm is also rated 20 
percent if motion is lost beyond the last quarter of arc and 
the hand does not approach full pronation.  38 C.F.R. 
§ 4.71a, Code 5213.  The Board interprets this regulation to 
mean that if pronation of the minor arm is limited to 60 
degrees or less (80 degrees being the full arc with 60 to 80 
degrees comprising the last quarter of the arc), then a 20 
percent rating is warranted.  See 38 C.F.R. § 4.71, Plate I.

The most recent and pertinent medical evidence in this case 
is a June 2006 report of a VA examination performed to 
inspect the veteran's elbows.  This report shows that the 
veteran's right elbow showed no edema, effusion, weakness, 
tenderness, redness, heat, abnormal movement or guarding 
movement.  Right elbow flexion was 145 degrees with pain at 
100 degrees; extension was to 0 degrees with pain at -10 
degrees; supination was 85 degrees with pain at 60 degrees; 
pronation was 80 degrees with pain at 50 degrees.  The 
examiner noted that pain after repetitive use caused a 
functional impact, but that no functional impact was caused 
by fatigue, weakness, lack of endurance or incoordination.  
The examiner reported that "[f]or the VA established 
diagnosis of RIGHT ELBOW, TRAUMATIC ARTHRITIS, the condition 
has progressed to Traumatic arthritis of right elbow, with 
extensor deformity of right elbow and objectively decreased 
range of motion."

This recent VA examination report indicates that the 
veteran's right elbow flexion is functionally limited to 100 
degrees.  The Board observes that this limitation meets the 
criteria for a 10 percent disability rating, but no higher, 
under Diagnostic Code 5206.  

The shown functional limitation of extension, even accounting 
for pain, does not meet the criteria for a compensable rating 
under Diagnostic Code 5207 nor Diagnostic Code 5208.  The 
Board also notes that there has been no suggestion of 
ankylosis of the right elbow and, thus, Diagnostic Code 5205 
has no application in this matter.

The June 2006 VA examination report does not show functional 
limitation of forearm supination sufficient to warrant a 
rating under Diagnostic Code 5213.  However, the Board does 
note that the report on the right forearm, which is entirely 
focused upon manifestations of the right elbow disability, 
indicates that the veteran experiences pain on pronation of 
his right forearm at 50 degrees.  Considering the functional 
impairment due to pain reflected in this report, this 
pronation limitation associated with the veteran's right 
elbow disability meets the criteria for a 20 percent rating 
under Diagnostic Code 5213.

The Board notes that the veteran underwent a previous VA 
examination, in December 2000, to evaluate the severity of 
disability in his right elbow.  Degenerative type changes 
were identified in the right elbow on x-ray study at that 
time.  However, the report from this examination indicates 
that there was "[e]ssentially, a normal physical exam" of 
the elbow and that there was "normal range of motion without 
any evidence of atrophy or evidence or disuse" at that time.  
Specifically, the veteran's motor exam scored a 5/5 in all 
groups of his upper extremities, flexion was to 130 degrees 
in his right elbow, and there was no evidence of crepitus 
with flexion extension.  Supination and pronation were both 
80 degrees for his right forearm.  It was noted that the 
veteran did not appear to be in any discomfort, pain, or 
crepitus.  Sensation was intact in all fingers and the elbow 
was stable to varus and valgus stress.

The Board notes that there is no medical evidence to suggest 
any impaired movement of the fingers on the right hand.

A thorough review of the record reveals no additional medical 
evidence suggesting any findings which might warrant a rating 
higher than 20 percent for the veteran's service connected 
residuals of right elbow injury with traumatic arthritis.  
Additionally, the Board notes that no evidence prior to the 
June 2006 VA examination report shows functional limitation 
of right forearm pronation severe enough to warrant a 20 
percent rating.  Thus, the Board finds that a disability 
rating of 20 percent, but no higher, is warranted for the 
veteran's right elbow disability effective from the date upon 
which that disability rating was first shown to be warranted: 
June 9, 2006.

II.  Left Elbow

The service-connected residuals of left elbow injury with 
synovitis are currently evaluated as 10 percent disabling 
under Diagnostic Code 5299-5024.  Diagnostic Code 5299 is 
used to identify musculoskeletal system disabilities that are 
not specifically listed in the Schedule, but are rated by 
analogy to similar disabilities under the Schedule.  See 38 
C.F.R. §§ 4.20, 4.27.  Diagnostic Code 5024 provides that 
tenosynovitis is to be rated on limitation of motion of the 
affected parts, as arthritis, degenerative.  Thus, the 
diagnostic criteria applied in evaluating the veteran's range 
of motion associated with his right elbow will also apply in 
determining a rating his left elbow.

As noted above, the veteran's left arm is documented to be 
his "major" arm for the purposes of applying the rating 
criteria.

Limitation of flexion of the major forearm (elbow) is rated 0 
percent when limited to 110 degrees, 10 percent when limited 
to 100 degrees, 20 percent when limited to 90 degrees, 30 
percent when limited to 70 degrees, 40 percent when limited 
to 55 degrees, and 50 percent when limited to 45 degrees. 38 
C.F.R. § 4.71a, Code 5206.

Additionally, a 10 percent evaluation is warranted when 
extension of the forearm of the major upper extremity is 
limited to 45 degrees, and a 20 percent evaluation requires 
that extension be limited to 75 degrees.  (Higher evaluations 
are available for greater limitation of motion.)  38 C.F.R. § 
4.71a, Code 5207.

A 20 percent rating may also be assigned when forearm flexion 
is limited to 100 degrees and extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Code 5208.

Limitation of supination of either arm to 30 degrees or less 
is rated 10 percent.  Limitation of pronation of the major 
arm is rated 30 percent if motion is lost beyond the middle 
of the arc.  Limitation of the major arm is rated 20 percent 
if motion is lost beyond the last quarter of arc and the hand 
does not approach full pronation.  38 C.F.R. § 4.71a, Code 
5213.  The Board interprets this regulation to mean that if 
pronation of the minor arm is limited at a point between 40 
and 60 degrees (these points being the halfway point of the 
80 degree arc and the last quarter of the arc), then a 20 
percent rating is warranted.  If pronation of the major hand 
is limited to 40 degrees or less, then a 30 percent rating 
would be applicable.  See 38 C.F.R. § 4.71, Plate I.

The June 2006 VA examination report contains recent pertinent 
findings for the veteran's left elbow.  This report shows 
that the veteran's left elbow showed no edema, effusion, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding movement.  Left elbow flexion was 145 degrees with 
pain at 120 degrees; extension was to 0 degrees; supination 
was 85 degrees with pain at 70 degrees; pronation was 80 
degrees with pain at 70 degrees.  The examiner noted that 
pain after repetitive use caused a functional impact, but 
that no functional impact was caused by fatigue, weakness, 
lack of endurance or incoordination.  The examiner reported 
that "[f]or the VA established diagnosis of LEFT ELBOW 
INJURY WITH SYNOVITIS, there is no change in the diagnosis."  
The examiner also adds that x-ray study of the left elbow 
revealed "no evidence of arthritis."

This recent VA examination report indicates that the 
veteran's right elbow flexion is functionally limited to 120 
degrees.  The Board observes that this limitation does not 
meet the criteria for a rating in excess of 10 percent under 
Diagnostic Code 5206.

No limitation of extension was shown to be associated with 
the left elbow, and thus the left elbow does not meet the 
criteria for a compensable rating under Diagnostic Code 5207 
nor Diagnostic Code 5208.  The Board also notes that there 
has been no suggestion of ankylosis of the left elbow and, 
thus, Diagnostic Code 5205 has no application in this matter.

The June 2006 VA examination report does not show severe 
enough functional limitation of forearm supination or 
pronation associated with the left elbow disability 
sufficient to warrant a rating under Diagnostic Code 5213.

The Board further notes that the December 2000 VA examination 
report also addresses the severity of the veteran's left 
elbow disability at that time.   Degenerative type changes 
were identified in the left elbow on x-ray study.  However, 
the report from this examination indicates that there was 
"[e]ssentially, a normal physical exam" of the elbow and 
that there was "normal range of motion without any evidence 
of atrophy or evidence or disuse" at that time.  
Specifically, the veteran's motor exam scored a 5/5 in all 
groups of his upper extremities, flexion was to 130 degrees 
in his left elbow, and there was no evidence of crepitus with 
flexion extension.  Supination and pronation were both 80 
degrees for his left forearm.  It was noted that the veteran 
did not appear to be in any discomfort or pain or crepitus.  
Sensation was intact in all fingers and the elbow was stable 
to varus and valgus stress.

The Board has also noted that a March 2000 treatment note of 
record shows range of motion testing for the veteran's left 
elbow.  This March 2000 document shows a range of motion from 
10 to 100 degrees flexion, 60 degrees supination and 90 
degrees pronation.  The Board has considered this report and 
observes that none of these findings warrant a rating in 
excess of 10 percent.

The Board notes that there is no medical evidence to suggest 
any impaired movement of the fingers on the left hand.

A thorough review of the record reveals no additional medical 
evidence suggesting any findings which might warrant a rating 
in excess of 10 percent for the veteran's service connected 
residuals of left elbow injury with synovitis.



Conclusion

The Board has carefully reviewed and considered the veteran's 
statements regarding the severity of his service connected 
elbow disabilities on appeal.  However, the Board must note 
that while the veteran's lay-statements are competent to 
provide evidence regarding history and symptomatology, they 
are not competent to provide evidence regarding the clinical 
severity of his elbow disabilities.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Only a medical 
professional can provide evidence of the clinical severity of 
a disease or disability.  The Board finds that a 20 percent 
rating is warranted for the right elbow disability based upon 
manifestations first shown by competent medical evidence 
dated June 9, 2006; there is no medical evidence showing that 
the pertinent criteria are satisfied for either a rating in 
excess of 20 percent from June 9, 2006 or a rating in excess 
of 10 percent prior to June 9, 2006 for the right elbow 
disability.  The Board is unable to find that a rating in 
excess of 10 percent is warranted for the left elbow 
disability based upon the competent findings of medical 
professionals and the objective evidence of record.

The potential application of extraschedular provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that the service-connected elbow disabilities alone have 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

The Board finds that the evidence supports a rating of 20 
percent, but no higher, for the veteran's right elbow 
disability from June 9, 2006.  38 C.F.R. § 4.7.  The Board 
finds that the preponderance of the evidence is against a 
right elbow disability rating in excess of 20 percent from 
June 9, 2006 and the preponderance of the evidence is against 
a rating in excess of 10 percent prior to June 9, 2006.  The 
Board also finds that the preponderance of the evidence is 
against a rating in excess of 10 percent for the veteran's 
left elbow disability.  Thus, the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied to 
these extents.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a lumbar spine 
disability has been reopened.  The appeal is granted to this 
extent, subject to the directions set forth in the remand 
section of this decision.

A disability rating of 20 percent (but no higher) for 
residuals of right elbow injury with traumatic arthritis from 
June 9, 2006, is warranted.  To this extent, the appeal is 
granted.

A disability rating in excess of 10 percent for residuals of 
left elbow injury with synovitis is not warranted.  To this 
extent, the appeal is denied.


REMAND

With regard to the issue of entitlement to service connection 
for a disability of the lumbar spine, the Board finds that 
additional development is required before the case may be 
properly reviewed on the merits.  First, the Board notes that 
the veteran testified during his September 2006 hearing that 
he received treatment for his back disability shortly after 
his December 1974 separation from service, and that this 
treatment took place in 1975 at a VA Hospital in Gainesville, 
Florida.  The Board also observes that in a statement dated 
November 1994, the veteran recalled receiving treatment at VA 
medical facilities in Gainesville, Tampa, and St. Petersburg 
in the state of Florida between 1976 and 1981.  It does not 
presently appear that treatment records from these facilities 
during the stated time period have been associated with the 
claims folder and their availability status is unclear.  The 
Board believes that an attempt must be made to obtain or 
determine the availability of these records.  See Bell v. 
Derwinski, 2 Vet.App. 611 (1992) (which held that those 
records in the control of the Secretary (such as documents 
generated by VA) are considered to be constructively before 
the Board of Veterans' Appeals (Board) and must actually be 
part of the record on review); see also VAOPGCPREC 12-95.

Additionally, there is evidence of record indicating that the 
veteran came into receipt of Social Security disability 
benefits in 1980.  The records upon which the disability 
determination was based have not been associated with the 
claims files.  The United States Court of Appeals for 
Veterans Claims has indicated that medical records upon which 
an award of Social Security disability benefits has been 
predicated are relevant to VA claims for service connection 
and an increased rating.  Murincsak v. Derwinski, 2 Vet.App. 
363 (1992).  Accordingly, appropriate action should be 
undertaken to obtain such records, which may be relevant to 
this service connection claim.

Finally, the medical evidence currently of record does not 
adequately address certain essential questions necessary for 
proper appellate review of this claim.  First, there is no 
express medical opinion regarding the likelihood of any 
possible etiological link between the veteran's current 
clinical diagnoses of lumbar spine pathologies and the 
symptoms and diagnoses recorded during the veteran's service.  
In this regard, the Board notes that the veteran's current 
diagnoses include degenerative joint disease and degenerative 
disc disease of the lumbar spine.  The Board also notes that 
the veteran's service medical records reflect an episode 
involving complaint of "extreme pain" apparently involving 
the veteran's lumbar and thoracic spinal areas.  Post-service 
medical records also show a diagnosis of "spina bifida 
occulta" involving the lumbar spine in February 1976 in 
addition to showing complaints of significant pain and spasm 
of the lumbar region of the back in 1976, or just over one 
year following separation.  These facts raise questions of a 
medical nature and a competent medical opinion is required to 
determine the probability that the veteran's current lumbar 
diagnoses are etiologically related to his active service.  
Neither the Board nor the veteran are shown to be medically 
trained so as to be competent to address such questions.  
Under the circumstances, the Board finds that further 
development of the medical evidence is necessary to allow for 
eventual informed appellate review.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should attempt to obtain 
records of all treatment related to the 
veteran's claimed lumbar spine 
disabilities at VA medical facilities 
which may not already be associated with 
the claims file.  Of particular importance 
may be records from the VA medical 
facilities in Gainesville, FL; Tampa, FL; 
and St. Petersburg, FL dating from the 
veteran's December 1974 separation from 
service until around 1981.

2.  The RO should contact the Social 
Security Administration and obtain copies 
of all medical and administrative records 
associated with any disability claim.

3.  The veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of the claimed lumbar spine 
disabilities.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiner should 
respond to the following:

     a)  Please clearly identify each 
specific current back disability found in 
examining the veteran?

     b)  For each identified current back 
disability, please indicate whether the 
disability is an acquired condition or is 
congenital in nature.

     c)  For each current acquired back 
disability, please state whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the disability 
was manifested during the veteran's active 
duty service?  In answering this question, 
please explain the medical rationale for 
any conclusions and discuss any relevant 
service and post-service medical records.

4.  After completion of the above and any 
other development the RO deems necessary, 
the RO should review the expanded record 
and adjudicate the veteran's claim of 
entitlement to service connection for a 
lumbar spine disability.  If the 
determination of this claim is unfavorable 
to the veteran, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


